Case 1:20-cv-21707-JEM Document 66 Entered on FLSD Docket 01/12/2021 Page 1 of 7




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                  CASE NO: 20-21707-CV-UNGARO

  RAYMOND JAMES FINANCIAL, INC.,

                   Plaintiff,

  vs.

  FEDERAL INSURANCE COMPANY;
  TRAVELERS CASUALTY AND SURETY
  COMPANY OF AMERICA; GREAT
  AMERICAN INSURANCE COMPANY;
  BEAZLEY INSURANCE COMPANY, INC.; AND
  ST. PAUL MERCURY INSURANCE COMPANY

                   Defendants.


        JOINT MOTION TO MODIFY PRETRIAL DEADLINES AND TRIAL DATE

         The Parties jointly move this Honorable Court for a ninety-day extension of the deadlines

  outlined in the Court’s August 5, 2020 Scheduling Order (Doc. 53) and the Joint Schedule for

  Expert Discovery (Doc. 60), pursuant to Rules 6, 16, and 26 of the Federal Rules of Civil Procedure

  and Rules 7.1 and 7.6 of the Local Rules of the United States District Court for the Southern

  District of Florida. In support of their joint motion, the Parties state:

                                               INTRODUCTION

         1.        By this Motion, the parties jointly request the current pretrial, expert, and trial

  deadlines as to discovery be extended by ninety (90) days.

         2.        On August 5, 2020, the Court entered the Scheduling Order for Pretrial Conference

  and Trial (“Scheduling Order”). (Doc. 53). The Scheduling Order contained the following

  deadlines:

               •   April 9, 2021: All discovery must be completed


                                                     1
Case 1:20-cv-21707-JEM Document 66 Entered on FLSD Docket 01/12/2021 Page 2 of 7




               •   April 30, 2021: All motions including summary judgment motions, motions related
                   to summary judgment motions and Daubert motions, and motions related to trial
                   evidence must be filed
               •   May 7, 2021: Joint Pretrial Stipulation, Jury Instructions or Proposed Findings of
                   Fact and Conclusions of Law must be filed
               •   June 11, 2021: Pretrial Conference
               •   June 30, 2021: Trial Calendar Call
               •   July 6, 2021: Trial

         3.        Additionally, the parties agreed to the following schedule with respect to expert

  discovery and advised the Court of same in their Notice of Filing Joint Schedule for Expert

  Discovery (Doc. 60).

               •   Plaintiff to Disclose Experts: January 20, 2021
               •   Defendants to Disclose Experts: February 19, 2021
               •   Plaintiff’s to Disclose Rebuttal Experts: March 10, 2021
               •   Deadline to Complete Expert Witness Depositions: April 9, 2021

                                   Events Leading Up to the Filing of this Motion

          1.        On April 23, 2020, Plaintiff filed this action seeking insurance coverage under

   a $60 million dollar tower of fidelity bonds. Plaintiff filed its Amended Complaint on July 8,

   2020 (Doc. 39), and each defendant timely filed answers and affirmative defenses.

          2.        The Parties have been working together in a cooperative manner to progress

   discovery, schedule depositions, resolve most discovery disputes that have arisen to date, and

   to coordinate on the production of voluminous document exchanges, which at this juncture,

   has reached into the hundreds of thousands of pages. The Parties have been unable to resolve

   only a limited number of discovery disputes to date and have sought Magistrate Judge

   O’Sullivan’s assistance.

          3.        During the course of discovery, certain circumstances have impacted the

   optimum progress of discovery. Most significantly, due to the effects of COVID-19, Plaintiff

   has experienced delays in processing and producing the extensive documents requested by


                                                   2
Case 1:20-cv-21707-JEM Document 66 Entered on FLSD Docket 01/12/2021 Page 3 of 7




      Defendants. Plaintiff’s employees are working remotely and everything is taking more time

      to complete. Additionally, counsel for Plaintiff’s office suffered a catastrophic physical loss

      on April 9, 2020, which has rendered approximately 85% of Plaintiff’s office uninhabitable

      and its contents destroyed or inaccessible 1.

             4.      The parties are currently scheduled to mediate their dispute on February 10,

      2021. (Doc. 62). Defendants are prepared to proceed with depositions, but suggest that

      settlement is more likely if the parties can defer the cost of extensive depositions prior to the

      mediation next month. Defendants therefore conferred with Raymond James about extending

      the scheduling order and all parties agree that an extension will assist the parties’ in considering

      settlement.

            5.      In light of the reasons above, the parties respectfully request a ninety-day extension

  of time for all deadlines outlined in the May 29, 2020 Joint Scheduling Report (Doc. 27) and the

  Court’s August 5, 2020 Scheduling Order for Pretrial Conference and Trial (Doc. 53), to provide

  the parties’ sufficient opportunity to finalize, analyze and evaluate the discovery, exchange expert

  witness reports, and proceed with depositions should this matter not resolve at mediation.

            6.      Therefore, the parties jointly respectfully request a ninety-day extension of time for

  all deadlines outlined in the Court’s August 5, 2020 Scheduling Order for Pretrial Conference and

  Trial (Doc. 53) and the Joint Schedule for Expert Discovery (Doc. 60). 2




  1
    Specifically, on the night of April 8, 2020, an electrical fire occurred at the law firm on the floor
  above Plaintiff’s offices in the Miami Tower. A break in the sprinkler system water main line
  caused Plaintiff’s offices to be flooded, destroying its contents, and prohibiting access. Due to
  COVID-19 related delays with respect to inspections and building permits, Plaintiff’s offices have
  not been restored to date.
  2
    A copy of the Parties’ proposed order is attached as Exhibit A.
                                                       3
Case 1:20-cv-21707-JEM Document 66 Entered on FLSD Docket 01/12/2021 Page 4 of 7




                                            Memorandum of Law

           7.     The Federal Rules of Civil Procedure permit extensions of time “for good cause.”

  Fed. R. Civ. P. 6, 16, and 26. “The good cause standard required to modify a scheduling order

  precludes modification unless the schedule ‘cannot be met despite the diligence of the party

  seeking the extension.’” De Varona v. Discount Auto Parts, LLC, 285 F.R.D. 671, 672 (S.D. Fla.

  2012); see also People for Ethical Treatment of Animals, Inc. v. Miami Seaquarium, No. 1:15-cv-

  22692-UU, 2016 WL 7540433 (S.D. Fla. Jan. 21, 2016). Thus, “diligence is the key to satisfying

  the good cause requirement.” De Varona, 285 F.R.D. at 672-73.

           8.     Here, the parties respectfully submit that good cause exists because the parties

  timely served their requests for production, have worked together to resolve disputes, have

  diligently followed up with each other, and continue efforts to progress discovery Depositions

  have been scheduled and mediation will occur on February 10, 2020. Rather than wait until the

  scheduled close of discovery, the parties thought it would be better to bring the scheduling issues

  to the Court promptly. Accordingly, this Motion meets all of the criteria required by the Court for

  granting an extension of time and the enlargement of time is needed for the reasons stated above.

  See Fed. R. Civ. P. 6 (b) and S.D. Fla. L.R. 7(A)(1)(j). 3

           9.     The extension will not prejudice the parties or unduly extend this case as Raymond

  James demanded a jury trial and the COVID related orders do not yet allow the convening of a

  jury trial. 4




  3
    Attached as Exhibit B is the Declaration of Jason S. Mazer, Esq. in compliance with Local Rule
  7.6.
  4
    https://web.flsd.uscourts.gov/uploads/adminOrders/2020/2020-76.pdf
                                                    4
Case 1:20-cv-21707-JEM Document 66 Entered on FLSD Docket 01/12/2021 Page 5 of 7




         10.     Therefore, the parties respectfully requests this Court extend all deadlines outlined

  in the Court’s August 5, 2020 Scheduling Order for Pretrial Conference and Trial (Doc. 53) and

  the Joint Schedule for Expert Discovery (Doc. 60) by ninety days as set forth below.

    Deadline                                     Original Date                 New Date
    Plaintiff to Disclose Experts                January 20, 2021              April 20, 2021
    Defendants to Disclose Experts               February 19, 2021             May 20, 2021
    Plaintiff to Disclose Rebuttal Experts       March 10, 2021                June 10, 2021
    Complete Discovery                           April 9, 2021                 July 9, 2021
    Filing Dispositive, Expert and Trial Related April 30, 2021                July 30, 2021
    Motions
    Pre-Trial Submission Deadline                May 7, 2021                   August 9, 2021
    Pre-Trial Conference                         June 11, 2021                 September 13, 2021
    Trial Calendar Call                          June 30, 2021                 October 4, 2021
    Trial                                        July 6, 2021                  October 11, 2021


         WHEREFORE, Plaintiff and Defendants jointly respectfully request that this Court grant

  their Joint Motion to Modify Pretrial Deadlines as set forth herein, and together with such other

  and further relief as this Court shall deem appropriate. Counsel for Plaintiff has been given

  permission to file this Motion jointly on behalf of all Parties.

  Dated: January 12, 2021.                       Respectfully submitted,



                                                 /s/ Jason S. Mazer
                                                 Jason S. Mazer, Esq.
                                                 Florida Bar No. 0149871
                                                 Joshua R. Alhalel, Esq.
                                                 Florida Bar No. 0016320
                                                 CIMO MAZER MARK PLLC
                                                 100 Southeast Second Street, Suite 3650
                                                 Miami, Florida 33131
                                                 Telephone: (305) 374-6481
                                                 Fax: (305) 374-6488
                                                 jmazer@cmmlawgroup.com
                                                 jalhalel@cmmlawgroup.com




                                                    5
Case 1:20-cv-21707-JEM Document 66 Entered on FLSD Docket 01/12/2021 Page 6 of 7




                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on January 12, 2021, a true and correct copy of the foregoing

  was electronically filed with the Clerk of the Court by using the CM/ECF system and was sent via

  electronic mail to:

  Kristina L. Marsh, Esq.
  Florida Bar No. 0311080
  GORDON REES SCULLY MANSUKHANI
  601 S. Harbor Island Blvd., Suite 109
  Tampa, FL 33602
  Telephone (Main): 813-444-9700
  Telephone (Direct) 813-523-4937
  Facsimile: 813-377-3505
  kmarsh@grsm.com
  and
  Scott L. Schmookler, Esq.
  Sarah Riedl Clark, Esq.
  GORDON REES SCULLY MANSUKHANI
  One North Franklin, Suite 800
  Chicago, IL 60606
  Telephone: 312-980-6779
  sschmookler@grsm.com
  srclark@grsm.com

  Counsel for Federal Insurance Company

  Dustin C. Blumenthal, Esq.
  Goldberg Segalla LLP
  222 Lakeview Avenue, Suite 800
  West Palm Beach, FL 33401
  dblumenthal@goldbergsegalla.com
  lparker@goldbergsegalla.com
  Attorney for Defendant, Great American Insurance Company

  Stephen N. Dratch, Esq.
  Franzblau Dratch, P.C.
  354 Eisenhower Pkwy., Plaza One
  P.O. Box 472
  Livingston, NJ 07039
  sdratch@njcounsel.com
  Co-Counsel for Defendant, Great American Insurance Company




                                                 6
Case 1:20-cv-21707-JEM Document 66 Entered on FLSD Docket 01/12/2021 Page 7 of 7




  Ryan J. Weeks, Esq.
  Mills Pasckert Divers
  100 N. Tampa St., Suite 3700
  Tampa, FL 33602
  smills@mpdlegal.com
  rweeks@mpdlegal.com
  csoltis@mpdlegal.com
  Attorney for Defendant, Travelers Casualty and Surety Company of America

  James Miller Kaplan, Esq.
  Kaplan Zeena LLP
  2 S. Biscayne Blvd., Suite 3050
  Miami, FL 33131
  james.kaplan@kaplanzeena.com
  Elizabeth.salom@kaplanzeena.com
  Service@kaplanzeena.com
  Attorney for Defendant, Beazley Insurance Company, Inc.

  Michael Keeley, Esq.
  Clark Hill Strasburger
  901 Main Street, Suite 6000
  Dallas, TX 75202-3794
  mkeeley@clarkhill.com
  jriddle@clarkhill.com
  abrinkley@clarkhill.com
  Co-Counsel for Defendant, Beazley Insurance Company, Inc.




                                               7
